ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-244, concluding that MICHAEL P. BALINT of PLAINSBORO, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate) and RPC 3.2 (failure to expedite litigation);
And the Disciplinary Review Board further having concluded that respondent should be required to practice law under supervision;
And good cause appearing;
It is ORDERED that MICHAEL P. BALINT is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*199ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.